Citation Nr: 0706541	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a left foot disorder as 
being secondary to the service-connected subtalar arthritis 
of the right foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to May 
1991.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has a current disability of the left foot.


CONCLUSION OF LAW

A left foot disability is not due to, the result of, or 
aggravated by subtalar arthritis of the right foot.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a September 2002 letter, which was issued before initial 
consideration of the claim on appeal.  In it, VA informed the 
veteran that it would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that VA would help him get 
such information as medical records, employment records, or 
records from other federal agencies.  VA also told the 
veteran to tell it about any additional information or 
evidence that he wanted VA to get for him.  VA mistakenly 
informed the veteran of the evidence necessary to 
substantiate a claim for service connection, as opposed to a 
claim for secondary service connection.  However, the veteran 
has not been prejudiced by such.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Specifically, in the veteran's claim 
for secondary service connection, he stated he was seeking 
service connection for pain in his left foot as a result of 
his abnormal gait.  This would indicate that he has actual 
knowledge that in order to establish secondary service 
connection, he would need to bring forth evidence of a 
current disability due to a service-connected disability.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
notice was sent to the veteran in July 2006 informing him 
these elements.  

In connection with the duty to assist, VA has obtained other 
VA treatment records and provided the veteran with an 
examination in connection with his claim.  

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Secondary Service Connection

Service connection for fracture of the calcaneus right foot, 
status post open reduction, was awarded in an April 1993 
rating decision and assigned a 10 percent evaluation.  In a 
June 1998 rating decision, the RO awarded a 20 percent 
evaluation and reclassified the service-connected disability 
as subtalar arthritis of the right foot.  The veteran asserts 
that he developed left foot pain as a result of his altered 
gait.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Section 3.310(a) of 
Title 38, Code of Federal Regulations, which applies to 
secondary service connection for a disability which derives 
from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (Oct. 2006); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a left foot disorder as 
being secondary to the service-connected subtalar arthritis 
of the right foot.  The purpose of the Board remanding this 
claim was to have the veteran examined to determine if he had 
a current left foot disorder and, if so, whether it was the 
result of the service-connected subtalar arthritis of the 
right foot.  In the August 2006 VA examination report, the 
examiner noted that the veteran had no complaints, problems, 
or difficulties in his left foot.  He stated that physical 
examination of the left foot was "normal."  A claim for 
secondary service connection requires that a claimant bring 
forth evidence of a current disability due to a service-
connected disability.  38 C.F.R. § 3.310(a).  

Here, there is a lack of competent evidence that the veteran 
has a disability involving the left foot.  Without competent 
evidence of a current diagnosis of a left foot disability, 
service connection, either on a direct or secondary basis, 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  While the veteran had stated 
previously that he had left foot pain due to his altered gait 
(he denied this at the August 2006 VA examination), he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a left foot disability, as being 
secondary to the service-connected subtalar arthritis of the 
right foot, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a left foot disorder, as being 
secondary to the service-connected subtalar arthritis of the 
right foot is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


